          Case 3:13-cv-01471-JAM Document 194 Filed 05/27/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


    HEIDI LANGAN, on behalf of herself and Civil Action No. 3:13-CV-01471-JAM
    all others similarly situated,

                             Plaintiff,

    v.
                                                 May 27, 2019
    JOHNSON & JOHNSON CONSUMER
    COMPANIES, INC.,

                             Defendant.


    PLAINTIFF’S MOTION FOR AN AWARD OF ATTORNEYS’ FEES AND EXPENSES
                   AND A LEAD PLAINTIFF SERVICE AWARD

         Plaintiff, Heidi Langan, on behalf of herself and the Settlement Class Members in the above

captioned Action, respectfully moves that the Court:

            (1) Award attorneys’ fees to Settlement Class Counsel in the amount of $720,000
                (thirty percent (30%) of the total Settlement Fund);

            (2) Award Settlement Class Counsel the additional amount of $216,534.84 for
                expenses reasonably and necessarily incurred in the prosecution of this Action; and

            (3) Award Plaintiff $5,000 for her time and effort on behalf of the Settlement Class.

         In support of this Motion, Plaintiff has filed a Memorandum of Law and a supporting

declaration of Settlement Class Counsel Mark P. Kindall.           A [Proposed] Order Awarding

Attorneys’ Fees and Expenses and a Lead Plaintiff Service Award is submitted herewith as Exhibit

A.1




1
 Plaintiff would be happy to provide Word versions of any of the documents at the request of the
Court.

                                                  1
        Case 3:13-cv-01471-JAM Document 194 Filed 05/27/19 Page 2 of 3




Dated: May 27, 2019

                                    Plaintiff,

                                             By: /s/ Mark P. Kindall
                                             Mark P. Kindall
                                             Robert A. Izard
                                             Izard, Kindall & Raabe, LLP
                                             29 South Main Street Suite 305
                                             West Hartford, CT 06107
                                             Telephone: (860) 493-6292
                                             Facsimile: (860) 493-629
                                             mkindall@ikrlaw.com
                                             rizard @ikrlaw.com

                                             Nicole Anne Veno
                                             Law Office of Nicole A. Veno, LLC
                                             PO Box 150555
                                             Brooklyn, NY 11215
                                             Telephone: (860) 474-4024
                                             Facsimile: (860) 717-3207
                                             nveno@venolaw.com




                                       2
 Case 3:13-cv-01471-JAM Document 194 Filed 05/27/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

          I, Mark P. Kindall, hereby certify that on this 27th day of May 2019, the foregoing was

filed electronically. Notice of this filing will be sent by email to all parties by operation of the

court’s electronic filing system or by mail to anyone unable to accept electronic filing as indicated

on the Notice of Electronic Filing. Parties may access this document though the court’s CM/ECF

system.




                                                       /s/ Mark P. Kindall
                                                  Mark P. Kindall




                                             3
